Exhibit 10.45

DETRIMENTAL CONDUCT AGREEMENT

(Revised as of March 2010)

This Detrimental Conduct Agreement (this “Agreement”) is entered into by and
between me and The Dun & Bradstreet Corporation and all of its corporate
affiliates, subsidiaries, and successors (collectively “D&B”).

 

I. DEFINITIONS AND ACKNOWLEDGMENTS

As used in this Agreement, the following terms have the meanings indicated;
other terms are defined elsewhere in the Agreement.

 

  A. “Any Awards” means any awards that may be made by D&B to me of D&B stock
options, SARs, restricted stock, restricted stock units and/or other D&B
equity-based awards, and/or cash components of the grant under the LCP.

 

  B. “Confidential Information” means the following information and material,
whether or not reduced to writing, developed for D&B or developed by any team
member of D&B or otherwise belonging to D&B (or, in the case of section I.B.6,
in the custody of D&B):

 

  1. computer software, including without limitation all source and object code,
flow charts, algorithms, coding sheets, routines, sub-routines, compilers,
assemblers, design concepts and related documentation and manuals;

 

  2. production processes, marketing techniques, licensing or sales policies,
financial information, team member names and job descriptions, customer and
prospective customer names and requirements, and other information or material
relating to the manner in which customers or prospective customers do or D&B
does business;

 

  3. discoveries, concepts and ideas (including but not limited to the nature
and results of research and development activities), processes, formulae,
techniques, designs, drawings and specifications;

 

  4. any other information or material relating to the business or activities of
D&B that is not generally known to others engaged in similar businesses or
activities;

 

  5. inventions and ideas that are derived from or relate to a team member’s
access to or knowledge of any of the information or material described in this
section;

 

1



--------------------------------------------------------------------------------

  6. any information or material of the type described above that is the
property of another person or firm that has revealed or delivered such
information or material to D&B either pursuant to a contractual relationship
with D&B or otherwise in the course of D&B’s business; and

 

  7. all notes, data, memoranda, reference material, sketches, drawings and
records in any way relating to D&B’s business.

Confidential Information does not include any information or material of the
type described in this section to the extent that such information or material
is or becomes publicly known through no act on my part. The failure to mark any
Confidential Information as confidential will not affect its status as
Confidential Information.

I acknowledge that during the course of my employment with D&B, D&B will provide
me with Confidential Information and with access to Confidential Information;
that the Confidential Information I obtain will be necessary in order for me to
perform my duties for D&B; that Confidential Information evolves over time, and
that I will obtain new Confidential Information at various times during my
employment with D&B; and that my receipt of and additional access to
Confidential Information would not occur but for my acceptance of this
Agreement.

 

  C. “D&B Competitor” means any business entity that competes, directly or
indirectly, with D&B, including but not limited to those companies that are
listed on Schedule A to this Agreement, which may be amended or supplemented by
D&B from time to time.

 

  D. “D&B Customer” includes both actual and prospective D&B customers. I
acknowledge that during the course of my employment, I will have contact with
and will represent D&B in dealing with certain D&B Customers and that I may be
entrusted with and responsible for maintaining the goodwill and relationship
between D&B and certain D&B Customers.

 

  E. “Detrimental Conduct” means engaging in any of the following activities:

 

  1. During my employment with D&B:

 

  a. disclosing or using any Confidential Information in any capacity other than
as appropriate in the performance of the duties assigned to me by D&B during my
employment with D&B;

 

2



--------------------------------------------------------------------------------

  b. becoming directly or indirectly employed by, or directly or indirectly
providing services to, any D&B Competitor;

 

  c. attempting directly or indirectly to induce any D&B employee to leave D&B
for a reason detrimental to D&B’s interests, or to become directly or indirectly
employed by, or to directly or indirectly perform services for, a D&B
Competitor;

 

  d. engaging in other conduct or taking other actions that D&B reasonably deems
to be detrimental to its interests, including but not limited to making
denigrating or disparaging statements about D&B, its team members and/or its
directors to the media or financial analysts.

 

  e. engaging in any of the following activities that results in the termination
of my employment:

 

  (1) a violation of D&B’s policies and procedures, including but not limited to
the D&B Code of Conduct;

 

  (2) criminal activity;

 

  (3) gross insubordination; or

 

  (4) gross negligence in the performance of my duties; or

 

  f. failing to timely submit the certification required by section II.C.

 

  2. During the Restricted Post-Termination Time Period:

 

  a. becoming directly or indirectly employed by, or directly or indirectly
providing services to, any D&B Competitor that is engaged in providing products
or services to a D&B Customer; however, if I am employed by D&B primarily in the
State of California or any other state that prohibits covenants not to compete,
then this activity alone will not be deemed Detrimental Conduct;

 

  b. attempting directly or indirectly to induce any D&B employee to leave D&B
for a reason detrimental to D&B’s interests, or to become directly or indirectly

 

3



--------------------------------------------------------------------------------

 

employed by, or to directly or indirectly perform services for, a D&B
Competitor;

 

  c. entering or attempting to enter, directly or indirectly, into any
arrangement with any Restricted D&B Customer for the purpose of engaging in any
business transactions of the nature performed or contemplated to be performed
for such customer by D&B; or

 

  d. directly or indirectly soliciting, interfering with, or diverting the
business or patronage of any Restricted D&B Customer or other business entity
with which D&B has done business within the prior twelve (12) months.

 

  3. At any time after my employment with D&B ends:

 

  a. disclosing or using any Confidential Information in any capacity other than
as expressly authorized in writing by D&B.

 

  F. “Financial Gain” means an amount equal to the sum of: (1) the gross
(pre-tax) gains resulting from any exercise of D&B stock options and SARs, as of
the date of exercise; (2) the gross (pre-tax) value of any performance share
awards or other equity-based awards issued to me, as of the date of issuance,
(3) the gross (pre-tax) value of any shares of D&B stock (or restricted stock
units) whose restrictions have lapsed, as of the time said restrictions have
lapsed; and (4) the gross (pre-tax) value of any cash.

 

  G. “Global Leadership Team” means D&B’s senior leadership organization,
whether in its current form (consisting of its Chairman of the Board and Chief
Executive Officer, his direct reports and other designees, as so announced in
writing) or as it may change in form and membership over time.

 

  H. “LCP” means D&B’s Leadership Compensation Program, including its current
form and its predecessor and successor programs.

 

  I. “Restricted D&B Customer” means any D&B Customer that I personally serviced
while employed by D&B or about whom I acquired confidential information while
employed by D&B.

 

  J. “Restricted Post-Termination Time Period” means: (1) if I am or become
during my employment with D&B a member of the Global Leadership Team, in the
two-year period following the termination of my employment with D&B for any
reason; or (2) if I am not and

 

4



--------------------------------------------------------------------------------

 

do not become during my employment with D&B a member of the Global Leadership
Team, in the one-year period following the termination of my employment with D&B
for any reason.

 

  K. “Restricted Pre-Termination Time Period” means: (1) if I am or become
during my employment with D&B a member of the Global Leadership Team, in the
two-year period prior to the termination of my employment with D&B for any
reason; or (2) if I am not and do not become during my employment with D&B a
member of the Global Leadership Team, in the one-year period prior to the
termination of my employment with D&B for any reason.

 

  L. “SARs” means stock appreciation rights.

 

II. CERTIFICATION PROCESS

 

  A. If I elect to exercise more than 25 percent of my outstanding vested stock
options or SARs in any 90-day period while I am a member of the Global
Leadership Team, as a pre-condition to the exercise of those D&B stock options
or SARs I will certify, prior to such exercise, in a manner and form acceptable
to D&B, that I have not engaged in and do not intend to engage in any
Detrimental Conduct.

 

  B. If I elect to exercise more than 40 percent of all my outstanding vested
stock options or SARs in any 90-day period while I am not a member of the Global
Leadership Team, as a pre-condition to the exercise of those D&B options or SARs
I will certify, prior to such exercise, in a manner and form acceptable to D&B,
that I have not engaged in and do not intend to engage in, any Detrimental
Conduct.

 

  C. The failure to deliver such certification to the designated D&B official
(currently Judy Sullivan at sullivanj@dnb.com) prior to any exercise described
in section II(A)or (B) will itself constitute Detrimental Conduct within the
meaning of this Agreement. I acknowledge and understand that I may also be
required to comply with D&B’s pre-clearance requirements under D&B’s Insider
Trading policy, as well as any applicable equity ownership guidelines.

 

  D. I may exercise up to the full number of vested stock options or SARs
indicated in the certification form only during the thirty (30) trading days
(exclusive of blackout periods due to “window” closings) following the date I
delivered the required certification in accordance with section II(C).

 

5



--------------------------------------------------------------------------------

III. AGREEMENT NOT TO ENGAGE IN DETRIMENTAL CONDUCT; REMEDIES FOR BREACH OF
AGREEMENT

 

  A. In consideration of the (i) grant of D&B stock options, SARs, restricted
stock, restricted stock units and/or other D&B equity-based awards made as a
component of the grant under the LCP, and/or (ii) payment of the cash component
of the grant under the LCP (which does not include the base salary or annual
bonus components of the LCP) and/or (iii) similar grants and/or payments made to
me in the year that I enter into this Agreement or any future year, I will not
engage in Detrimental Conduct.

 

  B. If I engage in Detrimental Conduct, D&B will be entitled to the following
remedies against me:

 

  1. the recovery from me of any Financial Gain I received during the Restricted
Pre-Termination Time Period or did or will receive during the Restricted
Post-Termination Time Period; and

 

  2. an injunction and other equitable relief against me from engaging in
Detrimental Conduct; in that regard, I acknowledge and agree that Confidential
Information confers on D&B a competitive advantage over those in similar
businesses who do not know or use such Confidential Information, and that
because of the valuable and unique nature of the Confidential Information and
D&B’s relationships with its customers, prospective customers, team members and
business entities with which D&B does or has done business, D&B would suffer
irreparable harm if I engaged in Detrimental Conduct and that monetary damages
would be inadequate to fully compensate D&B for the breach(es); and

 

  3. costs and reasonable attorneys’ fees; and

 

  4. all other relief provided by law and/or in equity.

 

  C. The requirements, rights and remedies contained in this section III may not
be waived or superceded, unless expressly done so in a writing, signed by the
parities. Another agreement indicating generally that it supercedes “similar”
agreements or agreements with like provisions shall not act to waive or
supercede the requirements and rights contained in this section III.

 

6



--------------------------------------------------------------------------------

IV. OTHER IMPORTANT PROVISIONS

 

  A. No provision of this Agreement will diminish, negate or otherwise adversely
impact any separate non-compete, employment agreement or confidentiality
agreement to which I may be a party.

 

  B. The provisions contained in this Agreement are being made for, among other
things, the benefit of D&B to protect D&B’s business operations, customer
relationships, and Confidential Information.

 

  C. Acceptance of this Agreement is a voluntary act on my part in consideration
for the valuable consideration offered to me by D&B.

 

  D. Any Awards are extraordinary benefits, not part of any wages paid to me by
D&B, and they are or may be awarded to me by D&B solely to encourage continued
employment with D&B and to motivate me in my future efforts for D&B.

 

  E. Tax Liability.

 

  1. I acknowledge and agree that the ultimate liability for any and all tax,
social insurance and payroll tax withholding (“Tax-Related Items”) with respect
to Any Awards remains my responsibility and liability.

 

  2. D&B: (a) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of Any Awards, including
but not limited to the grant, vesting or exercise of stock options and SARs, and
the subsequent sale of shares acquired by those means; and (b) does not commit
to structure the terms of Any Awards or any aspects thereof to reduce or
eliminate my liability for Tax-Related Items.

 

  3. I will pay or make adequate arrangements satisfactory to D&B to satisfy all
withholding obligations of D&B. Among other arrangements I may make:

 

  a. I authorize D&B, in its sole discretion, to withhold all applicable
Tax-Related Items legally payable by me from my wages or other cash compensation
paid to me by D&B or from proceeds of sale.

 

  b. Alternatively, and if permissible under local law, I authorize D&B, in its
sole discretion, to sell or arrange for the sale of shares that I am due to
acquire to meet the minimum withholding obligation for Tax-Related Items.

 

7



--------------------------------------------------------------------------------

  4. Any estimated withholding that is not required in satisfaction of any
Tax-Related Items will be repaid to me by D&B.

 

  5. I will pay to D&B any amount of any Tax-Related Items that D&B may be
required to withhold as a result of my participation in the LCP or my purchase
of shares that cannot be satisfied by the means described above in this section
IV(E).

 

  F. Personal Data. For the purpose of implementing, administering and managing
the LCP, D&B holds certain personal information about me (“Personal Data”),
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary
information, nationality, job title, information regarding any shares of stock
or directorships held in The Dun & Bradstreet Corporation, details of all
options or any other entitlement to shares of stock awarded by D&B, canceled,
exercised, vested, unvested or outstanding in my favor.

 

  1. I explicitly and unambiguously consent to the collection, use and transfer,
in electronic or other form, of my Personal Data by and among employees of D&B
for the exclusive purpose of implementing, administering and managing my
participation in the LCP.

 

  2. In addition, I explicitly and unambiguously consent to the transfer, in
electronic or other form, of my Personal Data to any third parties assisting in
the implementation, administration and management of the LCP (the “Recipients”).
I acknowledge and understand that the Recipients may be located in my country,
or elsewhere, and that each Recipients’ country may have different data privacy
laws and protections than my country. I authorize the Recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing my
participation in the LCP, including but not limited to any requisite transfer of
such Personal Data to a broker or other third party with whom I may elect to
deposit any shares of stock acquired upon my exercise of a stock option.

 

  3. My Personal Data will be held by D&B as long as is necessary to implement,
administer and manage my participation in the LCP.

 

8



--------------------------------------------------------------------------------

  4. I may, at any time, view my Personal Data, request from D&B in writing
reasonable additional information about the storage and processing of my
Personal Data, request any amendments to my Personal Data necessary to make such
data accurate, or withdraw the consent to use of my Personal Data under this
Agreement by contacting in writing my local Human Resources representative. I
acknowledge and understand that withdrawal of my consent may affect my ability
to exercise or realize benefits from the grants made to me.

 

  G. Reformation and Severability.

If any provision in this Agreement is finally determined by a court of competent
jurisdiction not to be enforceable in the manner set forth in this Agreement,
that provision will be enforceable to the maximum extent possible under
applicable law and that provision will be reformed to effect that maximum lawful
and enforceable duration and scope. Alternatively, in the sole discretion of
D&B, such unenforceable provision will be stricken from this Agreement and the
remainder of this Agreement shall remain in full force and effect. Any portion
of this Agreement that is finally determined by a court of competent
jurisdiction to be illegal, invalid, or unenforceable and that is not made part
of a reformed provision shall be fully severable; this Agreement shall be
interpreted and enforced as if such portion had never comprised a part of this
Agreement; and the remainder of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
portion or by its severance from this Agreement. This Agreement shall be
interpreted in accordance with the laws of the State of New Jersey, without
giving effect to its conflicts of laws provisions.

 

  H. No Right to Continued Employment/At-Will.

This Agreement does not confer upon me any right of continued employment for any
period of time. I understand and agree that my employment with D&B is terminable
at the will of either D&B or me, either with or without cause. I may terminate
my employment at any time with or without notice and D&B has a similar right. I
hereby acknowledge that there have been no representations or promises made to
me that my employment will continue for a set period of time or that my
employment will be terminated only under particular circumstances. I acknowledge
that no representations, express or implied, may be made that are inconsistent
with this section and no one at D&B is authorized to make representations,
express or implied, inconsistent with this section.

 

9



--------------------------------------------------------------------------------

  I. No Waiver.

The failure of D&B to enforce at any time any provision of this Agreement will
not be construed to be a waiver of such provision or of any other provision. Any
waiver or modification of the terms of this Agreement will only be effective if
reduced to writing and signed by both D&B’s Chief Executive Officer and me.

 

  J. Complete Agreement.

This Agreement (and any employment and/or proprietary information and
non-solicitation agreement I have with D&B) constitute the entire understanding
between me and D&B with respect to the subject matter of those Agreements and,
unless otherwise specified in those Agreements, supersede all prior oral and
written agreements, understandings and arrangements between me and D&B with
respect to the subject matter of those Agreements, including, but not limited
to, all prior Detrimental Conduct Agreements.

 

  K. Exclusive Venue for Disputes; Remedies.

 

  1. The federal and state courts located within the State of New Jersey will be
the sole and exclusive forum for any litigation of any type (whether legal,
equitable, declaratory, statutory, administrative or otherwise) arising out of
or relating to this Agreement or the formation, performance, breach,
termination, severability, enforcement or validity of this Agreement or any of
its provisions. D&B and I hereby consent to the jurisdiction of the federal and
state courts located within the State of New Jersey, and hereby waive and
release any rights we may have to a trial by jury and to invoke principles of
forum non conveniens or transfer to another district.

 

  2. The court in any such litigation will not award punitive or exemplary
damages of any type, and D&B and I hereby waive any right to such damages based
on any claim arising out of or relating to this Agreement or the formation,
performance, breach, termination, severability, enforcement or validity of this
Agreement or any of its provisions.

 

  3. In addition to all other relief provided by law, the prevailing party will
be entitled to an award of pre-judgment and post-judgment interest at the
rate(s) specified by New Jersey law, as well as the reasonable attorney’s fees,
expert’s fees, expenses, and costs (including, but not limited to, transcript

 

10



--------------------------------------------------------------------------------

 

costs) incurred in the litigation and in any post-judgment collection or
enforcement proceedings.

 

  4. The judgment entered in any such New Jersey litigation may be enforced in
any state having jurisdiction over the person or property of the party against
whom judgment was entered.

 

  L. Electronic Acceptance.

I acknowledge and agree that I will be agreeing to and accepting the terms of
this Agreement electronically by transmitting an email acceptance message to
individuals in the Compensation & Benefits Department. I understand that I may
elect, instead, to manually accept this Agreement by making arrangements to do
so through the designated official in the Compensation & Benefits Department.
Finally, I understand that any (a) grant of D&B stock options, SARs, restricted
stock, restricted stock units and/or other D&B equity-based awards made as a
component of the grant under the LCP, and/or (b) payment of the cash component
of the grant under the LCP (which does not include the base salary or annual
bonus components of the LCP) and/or (c) similar grants and/or payments made to
me in the year that I enter into this Agreement may be withdrawn if I fail to
agree to and accept the terms of this Agreement within the time established by
the Compensation & Benefits Department.

 

11